Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-10 are allowed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “schema” of claim 1 must be shown, e.g., by labeling element 160 as such in accordance with Specification, para. 36.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The method of information technology monitoring by applying reference data to system performance data; identifying a technology stack component, generating a performance parameter for the technology stack component; identifying a particular application based on the system performance data; determining at least one of the shared services performance data, the middleware performance data and the infrastructure performance data; determining an application-level function call path for at least one function call corresponding to the particular application, wherein the at least one function call path is representative of a particular transaction; determining a transaction length of the particular transaction; when the transaction length exceeds a predetermined threshold; determining the at least one of the shared services performance data, the middleware performance data and the infrastructure performance data for the particular application (claims 1 and 14); identifying the at least one of the shared services component, the middleware component and the infrastructure component based on monitoring function calls of the particular application (claim 14); determine a first user entity and second user entity associated with the particular application; generate first system performance information corresponding to the first user entity and second system performance information corresponding to the second user entity (claim 17); the first user entity is an inbound data source or an outbound data source (claim 18); and the first user entity is a particular business unit (claim 19) fall within the group of “mental processes” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  The aforementioned activities may be performed solely in the human mind.  Therefore, the claims recite an abstract idea.
The claims recite the additional elements of collecting, by a processing circuit comprising computer-executable instructions executed by a processor of a computing device, system performance data for an enterprise computing environment; generating by a management circuit at least one cross-stack monitor schema comprising a technology stack component descriptor and a performance parameter, populating the technology stack component descriptor based on the reference data, populating the performance parameter corresponding to the technology stack component descriptor with at least a subset of the system performance data; and linking, by an electronic dashboard circuit, the at least one cross-stack monitor schema to an electronic dashboard, the electronic dashboard accessible via a user interface of an administrator computing device (claim 1); the at least one cross-stack monitor schema comprises application performance data and at least one of shared services performance data, middleware performance data and infrastructure performance data corresponding to the application performance data; generating a remediation recommendation corresponding to the alert, the remediation recommendation comprising a reference to the at least one of the particular application, the shared services performance data, the middleware performance data and the infrastructure performance data; receiving system performance data corresponding to the at least one of the shared services component, the middleware component and the infrastructure component and generating a remediation recommendation corresponding to the underperforming component (claim 1); a computer-readable medium (CRM) comprising computer-executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: generate a cross-stack monitor schema comprising system performance information related to a particular application and at least one of a shared services component, a middleware component and an infrastructure component corresponding to the particular application (claim 14); retrieve system performance information from the cross-stack monitor schema; generate an electronic dashboard comprising the system performance information; and cause the electronic dashboard to be displayed on a display of a computing device (claim 14); wherein the system performance information comprises a system health category (claim 15); wherein the system performance information comprises a performance score (claim 16); cause the electronic dashboard to display the first system performance information and the second system performance information (claim 17); and wherein the system performance information displayed on the electronic dashboard comprises a plurality of nodes, each of the plurality of nodes corresponding to a system component associated with the particular application (claim 20).  
Collecting/receiving the data/information, generating and populating the schema, and generating and displaying the alert/dashboard/ information/recommendation are insignificant extra-solution activity of gathering data to analyze, storing the data, and outputting the result of the analysis. The circuits, processor, computer device, instructions, schema, electronic dashboard, web server, database server, operating system-executed process, network device, and CRM amount to no more than mere instructions to implement the abstract idea on a generic computer performing well-understood, routine, and conventional activities.  Therefore, these additional elements do not integrate the abstract idea into a practical application.
The combination of the latter additional elements is no more than mere instructions to apply the exception using the generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of circuits, processor, computer device, instructions, schema, change management database,  electronic dashboard, web server, database server, operating system-executed process, network device, and CRM amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.

Response to Arguments
The arguments have been fully considered.  The applicant argues that “[t]he ‘computer data structure’ of the example above is analogous to the ‘at least one cross- stack monitor schema" of claim 1.’”  (Resp. 14.)  Generating the schema, however, is much more amenable to performance solely in the human mind than is comparing pixels against a noise mask.
The applicant points to his Specification for the integration of  infrastructure-level monitoring, platform level and application level monitoring in cloud-based environments.  (Resp. 15.)  Claims 1 and 14 do not recite “platform level” monitoring and only recite infrastructure data as one alternative that may or may not be included in the schema.  If the applicant wishes to rely on this argument, he should specifically claim all three types of monitoring in claims 1 and 14.

The applicant argues that “claim 1 recites numerous features that amount to significantly more when . . . .”  (Id. at 16.)  The Examiner addressed these limitations in his rejection, supra.

Interview
In the interest of expedited prosecution, the Examiner recommends conducting an interview before filing a response to the instant Office action.  Such an interview would help foster a mutual understanding of the respective positions of the parties and assist in identifying allowable subject matter or issues for appeal.  If the applicant agrees that an interview would be beneficial, please contact the Examiner to schedule one.

	

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20190132381 discloses transparent user interface integration between remote applications and their local counterparts (abs.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448